Title: To George Washington from Colonel Henry Emanuel Lutterloh, 30 January 1778
From: Lutterloh, Henry Emanuel
To: Washington, George



Sir!
Janry 30 1778

The inclosed return is brought to me this evening by the person I did send of[f], according to Your Excellencys order.
Your Excellency was pleased to Send to me about the worn out horses—I have Send of Since we have been here 380 horses; to day went of a party for which I got with the greatest difficulty the drivers, and the rest remains here, for Want of Men to go of with them. I have made long ago the regulation to Send these old horses up in the Country to distand farm yards, by which I prevent the great difficulty to provide for them, and the horses are better taken care of. but for Want of hands I must allso defer that in General, as at present all the Soldiers are drawn of at once from driving Teams, I am put to the greatest distress—and a great Numbers of Teams are turned in and I do not Know how to Supply all Teams I am continually called upon. My plan of Inlisting drivers is gone in the different parts of the Country. but they will

not come in so Soon. I must therefore beg your Excellency will be pleased to order a certain Number of Soldiers to drive so long till the New Men come in. I Spoke to the adjudant General about it. and as soon as I have them, I shall Send of the Tents & the same Waggons can bring back Stores from Reading. I have the honour to be with profound Respects Your Excelly Most obedient & most humble Servant

H. E. Lutterloh

